DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 09/19/2019, in which claims 1-37 are currently pending. The application presents a continuation in part 16854201, filed on 09/19/2019.

Election/Restrictions
2- In their latest response on 2/23/2021, the Applicants elected without traverse to prosecute the invention of Samsoondar, group I, claims 1-24.  
Claims 25-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s).

Information Disclosure Statement
3- The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.
Drawings
5- The drawings were received on 9/19/2019. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
6- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Means for directing, dispersing element in claim 1, and 
Means for releasing the liquid, a means for metering and a means for mixing in claim 24, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 

7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

a- Claims 1 and 24 read "… when the blood sample is present within the 5analyzer… for interrogating at least some of the blood sample when the blood sample is 10positioned within the optical chamber…" and “…mixing the liquid reagent or the diluent with the blood 30sample, when the blood sample is present within the cartridge” respectively. The limitations are unclear to the Examiner. A person having ordinary skills in the art will not be able to determine the metes and bounds of the claims due to the conditional limitation "when." Since it is understood that with the use of the limitation "when," any following limitation may or may not be required, thus making the claims indefinite, i.e. it is not certain that the claimed limitations following the "when" limitation will occur in the device or not, thus it is not certain that the limitations are positively required in the device.
For Examination purposes, both options will be considered, i.e. occurring and not occurring.
Dependent claims 22-24 are similarly rejected by virtue of their dependence on the independent claim 1.

b- Also, and as to claim 16, which reads “a cartridge with an optical chamber placed within the receptor”, the underlined clauses appear to present antecedence issues since they are 
Claims 17-24 are similarly rejected by virtue of their dependence on claim 16.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-4, 6-10, 16, 18-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Gourley et al. (US Patent 5793485), hereinafter Gourley.

As to claims 1, 10, 16, Gourley teaches an analyzer  for measuring one or more analyte quantities per unit volume of blood and one or more formed element quantities per unit volume of blood, in a blood sample when the blood sample is present within the 5analyzer (Abstract and Figs. 1-3, 14, 19), the analyzer comprising: 
(claim 16) a system comprising the analyzer of claim 1 and a cartridge with an optical chamber placed within the receptor (Figs. 3-4 and Col. 6 ll. 53-67); 
at least one source (26/18 for ex.) of interrogating electromagnetic radiation -EMR- for interrogating at least some of the blood sample (100/102) when the blood sample is 10positioned within the optical chamber (Figs. 1-4), and producing a first set of emerging EMR and a second set of emerging EMR (22’ towards spectrometer 38 and towards PD 36);
means for directing (40) the first set of emerging EMR to a one-dimensional multi-channel detector (38); the one-dimensional multi-channel detector for receiving the dispersed EMR and generating wavelength-specific electrical signals and the second set of emerging EMR to a two- dimensional multi-channel detector (36), and (claim 10) wherein the one-dimensional multi-channel 5detector is one of a photodiode linear array and a charge-coupled device –CCD- linear array, and wherein the two-dimensional multi-channel detector is selected from a CCD camera and a complementary metal oxide semiconductor -CMOS- camera (Col. 9 ll. 5-31);  
15a dispersing element for receiving and dispersing the first set of emerging EMR into its component wavelengths, to produce dispersed EMR (Col. 9 ll. 5-31; diffraction grating); 
an analog to digital converter for receiving the wavelength-specific 20electrical signals and generating wavelength-specific digital information; the two-dimensional multi-channel detector for receiving the second set of emerging EMR and generating detector-specific electrical signals; one of the analog to digital converter and a second analog to digital converter for receiving the 
one or more processors (Col. 8 ll. 35-55, Col. 23 ll. 48-60 for ex.) for: controlling the analyzer; transforming the wavelength-specific digital information into the one or more analyte quantities per unit volume of blood; and  30transforming the detector-specific digital information into the one or more formed element quantities per unit volume of blood (Col. 21 ll. 39-48).  
As to claims 2-3, Gourley teaches the analyzer of claim 1, wherein the at least one source of interrogating EMR is one of a polychromatic EMR, a combination of a plurality of monochromatic EMR, and a combination of one or more polychromatic and one or more monochromatic EMR;5 (claim 3) wherein the polychromatic source of EMR is one of an incandescent lamp, a white LED, a ring of LEDs, a bundle of LEDs, a plurality of lasers, and a combination thereof (Col. 21 ll. 39-48; light source 26/18).  

As to claim 4, Gourley teaches the analyzer of claim 1, wherein the means for directing the first set of emerging EMR to the one-dimensional multi-channel detector and the second 10set of emerging EMR to the two-dimensional multi-channel detector comprises one of a beam splitter (40) or a pivotal mirror, wherein: the first set of emerging EMR is transmitted through the optical chamber, and the second set of emerging EMR is reflected from the optical chamber;  15the first set of emerging EMR is reflected from the optical chamber and the second set of emerging EMR is transmitted through the optical chamber; or the first set of emerging EMR is reflected from the optical chamber and the second set of emerging EMR is reflected from the optical chamber (Fig. 1); and  20wherein a first general direction of the first set of emerging EMR and a second general direction of the second set of emerging EMR define an angle less than 90 degrees.  

As to claim 6-7, Gourley teaches the analyzer of claim 2, wherein the polychromatic source of EMR encompasses wavelengths within a range of about 300-2,500 nanometers; (claim 7) wherein the polychromatic source of EMR encompasses wavelengths within a range of about 400-800 nanometers (Col. 5 ll. 47-53).  

As to claims 8-9, Gourley teaches the analyzer of claim 1, wherein the analyzer further comprises a magnification system disposed between the receptor and the two-dimensional multi-channel detector; (claim 9) wherein the magnification system provides a plurality of magnification settings for optimizing the image formed on the two- dimensional multi-channel detector (lens 34 with the intended use of magnification and optimization of the imaging on 36).  

As to claim 18, Gourley teaches the system of claim 16, wherein the optical chamber comprises an upper and a lower optical window, and one or both of the upper and lower optical window is a transparent or a translucent optical window and (claim 19) wherein one of the upper and the lower optical 5window comprises a reflecting surface for reflecting EMR after the interrogating EMR has penetrated the optical chamber (Figs. 2-3, Col. 6 ll 19-67; windows such as 56, 15, 52, or 14).  

As to claim 21, Gourley teaches the  system of claim 18, wherein an area of the transparent or the translucent optical window is about 1-100 square millimeters (Col. 12 ll. 57-67; the size of 


Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gourley in view of Feitisch et al. (PGPUB No. 2017/0059477), hereinafter Feitisch.

As to claim 5, Gourley teaches the analyzer of claim 4.
Gourley does not teach explicitly wherein the beam splitter is selected from one of a bifurcated optical fiber, a plate comprising a partially silvered coating, a 25plate comprising a dielectric coating, and a partially reflecting prism, even though one with ordinary skill in the art would find it to use one of these suitable alternatives for efficient splitting (See MPEP § 2144.07 for ex). 
For Ex., Feitisch teaches in a similar spectroscopic application, a system and method for spectroscopic analysis (Abstract and Figs. 1-9) wherein a beam splitter is selected from one of a bifurcated optical fiber, a plate comprising a partially silvered coating, a 25plate comprising a dielectric coating, and a partially reflecting prism (¶ 68 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to Feitisch so that the beam splitter is selected from one of a bifurcated optical fiber, a plate comprising a partially silvered coating, a 25plate comprising a dielectric coating, and a partially reflecting prism for efficient splitting purposes.

13- Claims 11-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gourley in view of Chang (PGPUB No. 2004/0233543).

As to claims 11-12, Gourley teaches the analyzer of claim 10.
m; (claim 12) wherein the CCD camera or the CMOS camera comprises pixels having a pixel pitch of less than 4 m.  
However, in a similar spectroscopic imaging and analysis, Chang teaches a line scanner within an optical spectroscopic apparatus (Abstract, Figs. 1, 6-7 for ex.) wherein a CCD sensor 50 has a 4 micron pixel size (¶ 31, 37 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to Chang so that the CCD camera or the CMOS 10camera comprises pixels having a pixel pitch of about 1-10 m; (claim 12) wherein the CCD camera or the CMOS camera comprises pixels having a pixel pitch of less than 4 m, with the advantage of simplicity and not using additional lenses (¶ 31).

14- Claims 13-15, 20, 22-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gourley.

As to claims 13-14, Gourley teaches the system of claim 1.
Moreover, Gourley suggests wherein a collimation system (34) is disposed between the source of interrogating EMR and the two-dimensional multi-15channel detector; (claim 14) wherein a focusing system (34) is disposed between the source of interrogating EMR and the two-dimensional multi-channel detector  (Fig. 1; Col. 6, 20-29; the lens focuses incoming light on portion of gain medium and sample, and therefore possibly collimates the light emanating from the sample towards the detectors).  
As to claim 15, Gourley teaches the analyzer of claim 1.
Moreover, Gourley suggests further comprising an analyzer pump for 20operating in conjunction with the cartridge, the analyzer pump having a positive pressure mode for generating positive pressure and a negative pressure mode for generating negative pressure, and a hollow needle comprising a first end operatively connected to the analyzer pump, a second end distal to the first end and operatively connected to the first end, the hollow 25needle further comprising an outer surface, the outer surface for engaging with a sealing member installed in one of a cartridge exit duct of the cartridge and a cartridge air inlet duct of the cartridge (Fig. 4a for ex. and Col 7, 27-65; pumps, syringes and sealing inlet and flush channels are disclosed).  

As to claim 20, Gourley teaches the system of claim 18.
Gourley does not teach explicitly wherein the upper and the lower optical window are substantially parallel to each other, and the upper and the lower optical windows are spaced apart about 50-200 micrometers.  
However, Gourley teaches, Col. 6 ll. 59-67, that the lateral dimensions of the analysis region inside cavity 12 can be many times larger than the cells or particles analyzed -typically of about 6 microns or more-, and in Col. 26 l. 63-67 disclose how the subcavities within the cavity can be of large dimensions, which means that the distance between the upper and lower window can have obvious values of 50 micro or more since it has been held that In the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to general the upper and the lower optical window are substantially parallel to each other, and the upper and the lower optical windows are spaced apart about 50-200 micrometers, with the advantage of allowing enough space for introducing gain media and other optical active/passive elements for optimizing the measurement results.

As to claim 22, Gourley teaches the system of claim 16, wherein the cartridge comprises an upper surface and a lower surface (Figs. 3 and 4b-c and Col 7, 27-65), the upper surface defining a sample storage well (region 20 for ex.), one of a cartridge vent 15and a cap vent, one of an air bladder (the inlet and/or flush channels), a cartridge exit (outlet channel and outlet) and a cartridge air inlet, cartridge exit and a cartridge air inlet, (inlet and outlet channel), the sample storage well in fluid communication with the one of a cartridge vent and cap vent (the different channels to region 20), and wherein at least one reagent is disposed between the top opening and one of the cartridge vent, the cartridge exit, and the cartridge air 20inlet (Reagent reservoir 66).  
Gourley does not teach the cartridge comprising a top opening, a hingedly attached cap and the one of an air bladder. 
However, Gourley teaches using pumps and syringes to control the displacements of the sample and reagents, including necessarily or obviously some air quantities through a cartridge inlet, possibly via an air bladder to facilitate the displacements and vacuuming of the analysis region. One with ordinary skills in the art would find it obvious to consider a top opening to the cartridge equipped with a hingedly connected cap to introduce the sample or the reagents, in addition to a cap, to protect the inside of the cartridge from contamination (See MPEP § 2143 Sect. I. B-D).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to general the cartridge comprising a top opening, a hingedly attached cap and the one of an air bladder, with the advantage of efficiently introducing and displacing the sample and reagents within the cartridge and protect them from contamination.

As to claim 23, Gourley teaches the system of claim 22.
Gourley does not teach explicitly wherein the at least one reagent is one of a hemolyzing reagent and a staining reagent.  
However, Gourley teaches using fluorescent staining (Col. 2. 41-40, 11. 41-45 for ex.) in addition to the reagents being any of cell stimulants, drugs, antibodies, nucleic acids, etc (Col. 14 ll 41-57), which would force one with ordinary skill in the art to consider using a hemolyzing reagent (See MPEP § 2143 Sect. I. B-D). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to general considerations so that the at least one reagent is one of a hemolyzing reagent and a staining reagent, with the advantage of efficiently processing the blood sample before its analysis.

As to claim 24, Gourley teaches the system of claim 16, wherein the cartridge further comprises a sealed blister, the sealed blister containing one of a liquid reagent and a 25diluent (Figs. 4; reagent sealed reservoir), the system further comprising: a means for releasing the liquid reagent or the diluent from the sealed blister into the cartridge and a means for mixing the liquid reagent or the diluent with the blood 30sample, when the blood sample is present within the cartridge (Fig. 4a for ex. and Col 7, 27-65; pumps, syringes and sealing inlet and flush channels are disclosed for transporting and mixing the reagents with the sample).
Gourley does not teach explicitly a means for metering the liquid reagent or the diluent.
See MPEP § 2143 Sect. I. B-D). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to general considerations to comprise a means for metering the liquid reagent or the diluent, with the advantage of efficiently processing the blood sample before its analysis.

12- Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gourley in view of Neethirajan et al. (PGPUB No. 2017/0344077), hereinafter Neethirajan.

30 As to claim 17, Gourley teaches the system of claim 16.
Gourley does not teach explicitly wherein the cartridge further comprises a biosensor chamber having one or more biosensors for generating additional one or more analyte quantities per unit volume of blood, even though the additional optical components can be construed as parts of a biosensor to measure the different parameters of the biofluids.
In addition, in a similar spectroscopic imaging and bioanalysis, Neethirajan teaches microfluidic biosensor for allergen detection (Abstract, Figs. 1-9) wherein in addition to the optical fluorescence detection (Abstract and ¶ 20 for ex.), ELISA biosensors are used in fluid chambers within a microfluidic (¶ 96, 105 for ex.).
the cartridge further comprises a biosensor chamber having one or more biosensors for generating additional one or more analyte quantities per unit volume of blood, even though the additional optical components can be construed as parts of a biosensor to measure the different parameters of the biofluids, with the advantage of optimizing the accuracy of the measurement results.


Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See the attached additional but relevant references in the Notice of References). 

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886